NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                        In the Matter of the Estate of:

                         JEANINE JONES, Deceased.


SHERRYL ANN WAGONER, as Personal Representative of the Estate of
             Jeanine Jones, Petitioner/Appellee,

                                        v.

                   ELISA ALEMAN, Intervenor/Appellant.

                             No. 1 CA-CV 14-0503
                                 FILED 5-19-15


           Appeal from the Superior Court in Mohave County
                        No. L8015PB201407006
              The Honorable Randolph A. Bartlett, Judge

                                  AFFIRMED


                                   COUNSEL

Law Office of Dana R. Stoker, Lake Havasu City
By Dana R. Stoker
Counsel for Petitioner/Appellee

Law Offices of Gregory A. Ring, Bullhead City
By Gregory A. Ring
Counsel for Intervenor/Appellant
                         WAGONER v. ALEMAN
                          Decision of the Court



                      MEMORANDUM DECISION

Judge Andrew W. Gould delivered the decision of the Court, in which
Presiding Judge Randall M. Howe and Judge Peter B. Swann joined.


G O U L D, Judge:

¶1            Intervenor/Appellant Elisa Aleman (“Aleman”) appeals the
trial court’s determinations that (1) Decedent Jeanine Jones’ purported
holographic will was not valid and (2) Aleman is not entitled to inherit from
Jones under Arizona’s intestacy statutes. We affirm on both issues.

           FACTUAL AND PROCEDURAL BACKGROUND

¶2             Aleman is Jones’ natural granddaughter. Aleman’s natural
mother died shortly after Aleman was born. Aleman was legally adopted
approximately six months later. Jones reconnected with Aleman several
years later, and the two remained close until Jones’ death.

¶3             On or about June 23, 2011, Jones drafted what was purported
to be a “Last Will and Testament” (the “2011 Draft”) on a computer. Jones’
2011 Draft stated that Aleman was to inherit 50 percent of the proceeds from
the sale of her Lake Havasu City property, with the remainder to be shared
among other named beneficiaries.

¶4            Aleman asserts she was present when Jones made
handwritten revisions to the 2011 Draft in July 2012 (“2012 Draft”). These
revisions reduced Aleman’s share of the sale proceeds to 25 percent and
bequeathed 25 percent to Aleman’s adoptive sister. Jones initialed all but
one of the bequests on the first page, which remained essentially unchanged
from the 2011 Draft. The only other signature on the 2012 Draft is that of a
notary public.

¶5             Jones passed away on August 31, 2012. Sherryl Ann
Wagoner, Jones’ sister, applied for unsupervised administration of Jones’
estate, claiming that Jones died intestate. Wagoner later filed the 2012 Draft,
but contended that it was not valid. Aleman filed an Objection and Request
for Formal Proceeding in which she argued the 2012 Draft was a valid
holographic will. Aleman also argued that, if the 2012 Draft was not valid,
she was Jones’ heir under Arizona’s intestacy statutes.



                                      2
                          WAGONER v. ALEMAN
                           Decision of the Court

¶6            Following an evidentiary hearing, the trial court determined
that the 2012 Draft was not valid and enforceable. The court also ruled that
Aleman could not inherit from Jones via intestate succession because she
had been legally adopted.

¶7            Aleman timely appealed. We have jurisdiction pursuant to
Arizona Revised Statutes (“A.R.S.”) section 12-2101(A)(9). See In re Estate of
McGathy, 226 Ariz. 277, 280, ¶ 17 (2010) (holding that appellate courts have
jurisdiction over “the final disposition of each formal proceeding instituted
in an unsupervised administration.”).

                                DISCUSSION

¶8             We are bound by the trial court’s findings of fact unless they
are clearly erroneous. In re Estate of Jung, 210 Ariz. 202, 204, ¶ 11 (App. 2005)
(citing Sabino Town & Country Estates Ass’n v. Carr, 186 Ariz. 146, 149 (App.
1996)). We are not bound by the court’s conclusions of law. Id. Statutory
interpretation is a question of law, which we review de novo. Id. (citing State
Comp. Fund v. Superior Court, 190 Ariz. 371, 374–75 (App. 1997)).

I. Jones’ 2012 Draft is Not Valid

¶9            The right to create a will did not exist at common law; it is a
statutory right. Id. at 204–05, ¶ 13. As a result, failure to comply with
statutory requirements may render a purported will invalid even if it
accurately reflects the testator’s wishes. Id.

¶10            Under Arizona law, to be valid, a will must be signed by at
least two witnesses. A.R.S. § 14-2502(A)(3). Here, the 2012 Draft does not
satisfy this requirement.

¶11           Nevertheless, Aleman argues the 2012 Draft was a valid
holographic will. “A will that does not comply with § 14-2502 is valid as a
holographic will, whether or not witnessed, if the signature and the
material provisions are in the handwriting of the testator.” A.R.S. § 14–
2503. We review whether a will is a valid holographic will in the light most
favorable to upholding the trial court’s decision. In re Estate of Blake, 120
Ariz. 552, 553 (App. 1978). “And each case must rest on its own facts, since
wills are almost invariably dissimilar in language.” In re Estate of Harris, 38
Ariz. 1, 6 (1931). To be valid, the handwritten language of a holographic
will must demonstrate testamentary intent. In re Estate of Johnson, 129 Ariz.
307, 309 (App. 1981).




                                       3
                           WAGONER v. ALEMAN
                            Decision of the Court

¶12           Here, Jones did not handwrite the material provisions of the
2012 Draft; she drafted them on a computer. In addition, the few
handwritten revisions Jones made to those provisions do not clearly
indicate testamentary intent. Indeed, Aleman concedes as much when she
argues that Jones’ handwritten changes merely “reaffirmed [Jones’] intent
as appearing in the typewritten portion of the document.”

¶13             Aleman nonetheless argues that the 2012 Draft is valid under
In re Estate of Muder, 159 Ariz. 173 (1988). There, a testator handwrote all of
his bequests on a preprinted will form, then signed it. Id. at 174. Our
supreme court found that the document was a valid holographic will even
though the testator relied in part on preprinted language:

       We believe that our legislature, in enacting the present
       statute, A.R.S. § 14–2503, intended to allow printed portions
       of the will form to be incorporated into the handwritten
       portion of the holographic will as long as the testamentary intent
       of the testator is clear and the protection afforded by requiring the
       material provisions be in the testator's handwriting is present.

Id. at 176 (emphasis added).

¶14           Unlike the testator in Muder, Jones did not use a preprinted
will form, and did not handwrite all of her bequests. The only material
provision that appears entirely in Jones’ handwriting is her bequest to
Aleman’s adopted sister. Accordingly, the trial court properly determined
that the 2012 Draft was invalid.

II. Aleman Cannot Inherit from Jones under A.R.S. § 14-2103

¶15            Because the 2012 Draft is not valid, the trial court correctly
found that Jones died intestate. Aleman argues, however, that she may
inherit intestate as Jones’ natural granddaughter under A.R.S. § 14-2103(1).
We disagree.

¶16          Aleman is the child of her adoptive parents for intestate
inheritance purposes. A.R.S. § 14-2114(B); In re Estate of Blacksill, 124 Ariz.
130, 133 (App. 1979). Aleman’s adoption severed all legal relationships
with her natural parents, including her right of inheritance. A.R.S. § 8-
117(B); Edonna v. Heckman, 227 Ariz. 108, 110–11, ¶ 14 (App. 2011). Thus,
Aleman cannot inherit from Jones under the intestacy statutes.

¶17           Aleman also argues that her close relationship with Jones
entitles her to inherit under A.R.S. § 14-2114(C). However, A.R.S. § 14-


                                        4
                        WAGONER v. ALEMAN
                         Decision of the Court

2114(C) does not apply where, as here, an adopted child seeks to inherit
through a natural parent. See A.R.S. § 14-2114(C) (precluding a natural
parent from inheriting from or through a child who was adopted “unless
that natural parent has openly treated the child as a natural child and has
not refused to support the child.”).

                             CONCLUSION

¶18          For the foregoing reasons, we affirm the trial court’s order.




                                  :jt

                                        5